Citation Nr: 1620752	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-45 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for right lower extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to August 1984. He also had subsequent Reserve service, to include periods of active duty for training (ACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony during a Board hearing in July 2012.  Additional evidence was received at the hearing with a waiver of initial RO consideration.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to submit additional evidence; and three lay statements were subsequently provided.  Waiver of initial RO review of those statements was provided on the record at the hearing.  

An October 2013 Board decision found that new and material evidence had been submitted to reopen the claim for service connection for a low back disability and remanded that claim, as well as the claim for disability of the right lower extremity for additional evidentiary development.  

By letter in March 2016 the Veteran was informed that the Veterans Law Judge that presided over his July 2012 hearing was no longer employed by the Board and that he had the right to another hearing before a Veterans Law Judge that would decide his case.  He was requested to respond as to whether he desired another hearing.  However, the Veteran never responded.  Accordingly, the Veteran's right to another hearing is deemed to have been waived.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  Chronic low back disability is first demonstrated many years after the Veteran's military service, active duty and ACDUTRA, and is unrelated to any military service and any incident therein.  

2.  Chronic right lower extremity disability is first demonstrated many years after the Veteran's military service, active duty and ACDUTRA, and is unrelated to any military service and any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 101(2), (24), 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c), 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for right lower extremity disability are not met.  38 U.S.C.A. §§ 101(2), (24), 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(c), 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

By letter in February 2010 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The available service treatment records (STRs) are on file.  In the October 2013 Board remand it was indicated that it was not clear that the record contains all relevant VA treatment records or all records from the 1985 in-service treatment at Millington Naval Hospital, and on remand efforts were to be made to search for such records.  

In May 2014 the RO wrote the Veteran and requested that he provide any STRs in his possession from his inpatient stay at Millington Naval Hospital because the RO had attempted to obtain such records to no avail.  A subsequent Report of Contact in May 2014 indicates that the Veteran called and stated that his STRs might be located at the Little Rock, Arkansas RO or the Nashville, Tennessee, RO.  A July 2014 letter from the Nashville, Tennessee, RO to the Veteran stated that it had been determined that the STRs from the Millington Naval Hospital could not be located and were unavailable for review.  All efforts to obtain the needed information had been exhausted and, based on these facts, the RO determined that further attempts to obtain such records would be unsuccessful.  The steps taken were outlined by the RO in that letter.  The Veteran was again requested to submit any available copies of STRs from Millington Naval Hospital in his possession or such other relevant evidence which he thought might support his claim, including buddy statements.  

In response, correspondence entered into VBMS in October 2014, shows that the Veteran reported that he had been treated at the Millington Base because of an injury when he twisted his spine.  He attached a copy of the March 2004 rating decision which stated that the Veteran's STRs showed that he was seen on December 14, 1985, while on ACDUTRA for a twisting injury of his spine.  However, the Board also notes that the same rating decision further stated that there was no further evidence of complaints, treatment or diagnosis of a back injury or condition during either active service or service in the reserves and that, also, the February 1, 1997, examination for separation from the reserves shows that he specifically answered "No" as to whether he had or ever had "recurrent back pain."  

In sum, the Board finds that it is now clear that no further STRs can now be located.  

In a June 2012 statement the Veteran reported that he had been a patient at the St. Joseph emergency room on three occasions for back pain, for which he was given medicine and told to rest at home and do home therapy because he could not afford private treatment inasmuch as he did not have health insurance.  During that time he had had to take leave from work due to his back, having missed 7 consecutive days of work each time he went to the emergency room for back pain.  This continued from 1986 to 1989.  However, his medical records of this injury were sent to the Baptist Memorial Hospital when St. Joseph's closed.  In this regard, correspondence in June 2012 from the Supervisor of Health Information Management of the Baptist Memorial Hospital states that records from the 1980s were not available but records did show that the Veteran was a patient at that facility in the 1980s.  The condition treated was not noted.  Also in June 2012 the Veteran wrote that he had been treated by Dr. H.C. a number of times for back pain from 1989 to 1997 until his office was closed due to his death.  The Veteran further stated that he could not find the medical records of Dr. C. because that physician's office had closed.  

Accordingly, the Board finds that there are no available means of locating and obtaining any postservice private clinical records in this case.  However, the Veteran has submitted supporting lay statements from his son, wife, and a fellow serviceman.  Moreover, he testified in support of his claims at the July 2012 travel Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Here, at the hearing the issues on appeal were identified and the representative and the Veteran provided testimony as to the relevant clinical history and the needed elements for service connection.  Moreover, the case was remanded for additional evidence and neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth as to those material issues at a hearing).  

Here, after and in compliance with the 2013 Board remand the Veteran was afforded a VA examination in April 2014 for the purpose of obtaining an opinion as to whether any current low back disability is related to military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  In this regard, in correspondence entered into VBMS in October 2014 the Veteran stated that, as to the examining physician's statement:  "[It] is not true about my injury.  I know I got hurt[] and still hurting."  However, when carefully read, the report of the 2014 VA examination does not indicate that the examining physician concluded that the Veteran had not incurred an injury at some time during service; rather, the examining physician only concluded that any such injury was not the cause of any current lumbar arthritis.  Otherwise, the adequacy of the examination and medical opinion is not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

And all of this was in compliance with the 2013 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).   

Background

The Veteran's STRs show that he was treated in December 1985, while on ACDUTRA status, for a low back injury.  

There are no other complaints of back pain in his STRs, to include periodic medical examinations and reports of medical history dated March 1988, March 1992, and February 1997. 

Thereafter, the Veteran's earliest reference to having back pain does not antedate his VA Form 9, Appeal to the Board, in December 2003 (in conjunction with an unrelated appeal to the Board).  This was construed by the RO to be a claim for service connection for a low back disability, which was denied by the March 2004 unappealed and final rating decision.  

A September 2003 VA outpatient treatment (VAOPT) record shows that the Veteran reported having had pain of the right shoulder, right arm, calves, and low back since Thursday.  In November 2009 he related a 6 week history of low back pain from heavy lifting.  He was to be scheduled for an MRI.  A December 2009 VAOPT record noted that the Veteran reported having had the acute onset of low back pain and he denied having had any trauma.  He complained of intermittent right lower extremity numbness with sciatic distribution.  He reported having injured his spine in 1990 but had had a full resolution.  A December 2009 CT scan revealed very minimal degenerative disc disease (DDD) at L4-5.  

Following the March 2004 original denial of his claim for service connection for low back disability, the Veteran reported in February 2010 that he had injured his back on active duty in 1988 on a weekend drill.  He had reported the injury to his first sergeant and was taken to the Millington Naval Base for treatment.  

In VA Form 21-4138, Statement in Support of Claim in April 2012 the Veteran reported that the reason he wrote at separation that he had no recurrent back pain was because he was trying to leave military service with an honorable discharge.  He did not have pain at the time of the discharge examination but he had it before and after signing the separation examination papers.  He had been afraid that if he had reported a correct clinical history that he might have gotten a medical discharge which would impede his attempts to find postservice employment.  

At the July 2012 travel Board hearing the Veteran's service representative stated that VA treatment records from the VA Medical Center in Memphis from November to December 2009 showed that the Veteran was observed to walk with a cane and that he had been prescribed a TENS unit, and was given a program of home exercise.  Pages 3 and 4 of the transcript.  The Veteran testified that following his injury he had been treated at an emergency room at a medical facility on three occasions (apparently in the 1980s) which was now closed and, as a result, he was unable to obtain those records.  Prior to that time he had not sought treatment because he did not have health insurance.  Page 4.  When treated he was given a program of home exercises because he could not afford a private therapist.  Even later he was treated by Dr. H.C., who died in 1995, but he had had to stop such treatment because he could not afford it.  He had been unable to obtain the records of Dr. C.  Eventually, he sought VA treatment.  Page 5.  Gradually and over the years he had noticed that he had a "nerve" condition on his right side (apparently a reference to radiculopathy of his right lower extremity).  A physician had told him that he had sciatica due to a disc problem.  Page 6.  

When asked by the presiding Veterans Law Judge, the Veteran indicated that the injury during service had been in 1988 and not in December 1985.  He stated that the injury in 1988 had occurred during training for summer camp and he had been treated at Millington.  Page 7.  This was during ACDUTRA in 1988.  Then the Veteran indicated that, while there had been only one injury, it had occurred in 1985 (not 1988).  Pages 8 and 9.  Because he had not had postservice health insurance, after being treated at an emergency room after service and by Dr. C., he had simply self-treated the condition.  Pages 10 and 11.  The Veteran again indicated that the inservice injury had occurred during ACDUTRA.  Page 11.  He related the circumstances surrounding that injury.  Page 12.  He was married to his current wife at the time of the 1985 injury and when he had sought postservice treatment.  Page 13.  

The Veteran testified that he had reported not having had recurrent back pain at the time of his separation examination because he wanted an honorable discharge, and not a medical discharge.  Page 15.  

Received after the travel Board hearing were three supporting lay statements, i.e., from his wife, son, and a Sergeant from his reserve unit in support of his claim of a chronic low back disability.  His wife stated that he started experiencing chronic back pain in 1985.  His son stated that he recalls his father suffering chronic severe back pain as far back as the early 1990s.  The Sergeant stated that he joined the Veteran's unit in 1986 and that the Veteran has suffered chronic back problems as long as he has known him. 

On VA examination in April 2014 a VA physician reviewed the Veteran's claim file.  After a physical examination that physician opined that the claimed back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran had degenerative changes in his back, in his lumbar spine, that were multi-factorial, including genetics and it was also very common with aging.  Thus, it was unlikely that it was caused by any lumbar strain that occurred in service.  The diagnosis was degenerative arthritis of the spine, documented by imaging studies.  On examination there was neither any radicular pain nor any other signs or symptoms due to radiculopathy.  It was reported that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA or INACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c).  

Likewise, the provisions of presumptive service connection for certain chronic diseases do not apply to those who served on ACDUTRA or INACDUTRA.  Similarly, the presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (201).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

In this case, it is possible that not all of the records of the Veteran's treatment in December 1985 for a low back injury are not of record.  Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Low Back and Right Lower Extremity Disability

The Veteran essentially contends that his right lower extremity disability is actually radicular pain which stems from his lumbar or lumbosacral spine and that both the right lower extremity radiculopathy and current low back pathology stem from an injury during ACDUTRA in 1985.  On the basis of the service treatment records, the claimed low back disability was not affirmatively shown to have been present during active service.  During ACDUTRA the Veteran was treated for a back injury but the evidence of record does not persuasively show that he had chronic residuals prior to at least one, and apparently two, postservice injuries.  In fact, VA treatment records reflect that even a subsequent low back injury in 1990 had resolved without residuals.  

The Veteran and other laypersons are competent to describe visible or personally observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the STRs fail to demonstrate the combination of manifestations sufficient to identify chronic residuals of a low back injury sufficiently to establish chronicity during ACDUTRA.  

"[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  While the Board is sympathetic with regard to the Veteran's attempts to locate postservice private clinical records, it must be noted that complaints of chronic pain radiating down the right leg do not antedate a 2009 postservice injury.  

Also, as to the Veteran's contention that he had not reported having had recurrent low back pain at his separation from the reserves because he wanted an honorable discharge and not a medical discharge, even if he had received a medical discharge this would not have prevented the character of his discharge from having been honorable.  As to the contention that he did not report having recurrent low back pain because he thought it might impede his obtaining postservice employment, other than his bare assertion of this theory, he offers nothing which would indicate that potential postservice employers would have access to his military records, including any such records reflecting chronic low back problems, and thereby reject him from employment.  As to his testimony that he had not had back pain at the time of his service discharge, as the reason for not reporting it in a discharge medical history questionnaire, that medical history questionnaire was not limited to simply asking whether he had back pain at that specific time but, rather, whether he had recurrent back pain.  Thus, the Veteran's putative rationales for not reporting having had chronic low back pain at the time of his service separation cannot be deemed persuasive and therefore credible.  

The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board acknowledges that the Veteran sustained an acute low back injury during ACDUTRA.  However, this is not the same as being injured and having resulting chronic disability.  That is to say that although the Veteran may have sustained trauma or injury during military service at some point in time, this does not automatically mean there were chronic disabling results from any such injury.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while noting that the Veteran sustained a low back injury, even in the circumstances described, the Board rejects the theory implicitly asserted herein that such injury and resulting chronic disabling residuals, including degenerative arthritis and any DDD with radicular pain in the right lower extremity should be conceded.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board has also considered the Veteran's statements and testimony, as well as the three lay statements submitted in support of his claims; however, the Board does not find the statements persuasive.  Weighing against these lay statements are the more probative earliest medical histories reported by the Veteran in which he did not relate any current low back or radicular symptoms to an inservice injury several decades earlier.  Moreover, crucially, the Board finds that the review of the evidence and the examination of the Veteran by the VA physician in 2014 resulted in a medical opinion which must be given more probative value as to the matter of any nexus between the current low back disability, e.g., arthritis and DDD, and right lower extremity radiculopathy, and the Veteran's inservice injury.  This is because that physician is a trained medical profession who is both educated and knowledgeable in medicine.  

Accordingly, the Board concludes that the preponderance of the greater probative evidence weighs against the claims and, thus, the claims must be denied.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.   


ORDER

Service connection for low back disability and for right lower extremity disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


